Title: To George Washington from Joseph Reed, 29 March 1779
From: Reed, Joseph
To: Washington, George


Dear Sir
Philada March 29. 1779
I have this Evening received your Favour of the 26th—The Appellation which Col. Proctor has given his Regiment is by no means a proper one. By an Act of Congress which has lately been recognized by an Act of Assembly & Council he is put upon the Line of the State for the Purposes of receiving those Benefits & Comforts which have been voted to the Troops of this State, but no farther. So that he still continues as much subject to the Commands of your Excelly as any other Regiment.
I mentioned the Affair of Gen. Portail when I had the Pleasure of seeing you. Council have concluded to avoid all Reserve with Respect to him & assist him in his farther Prosecution of your Orders of the 30th June—but as it would be very acceptable to us if his Observations & Discoveries were kept as secret as is consistent with the effectual Execution of his Design I should be obliged to your Excelly if agreeable to hint the Propriety hereof to him as it would have more Weight & be better received than any Suggestion from us.

Col. Proctor & his Officers are very urgent for a Supply of blue Cloth our Stock of which is very low—I am informed that the Men are to be cloathd in Black. Will it not be extraordinary that the Officers & Men should be in different Uniforms. Tho the Subject is apparently a triffling one it is made of some Importance here & I should be much obliged to you to direct either of the young Gentlemen to write me on the Subject. And also whether a Person from Philad. last Spring of the Name of Robert Shewell was not ordered by you out of Camp as a dangerous or dissaffected Character. I make no Doubt Mr Tilghman remembers the Circumstance & tho it may appear of little Consequence it is become connected with other Matters so as to be of some Importance.
I make no Doubt but common Rumour will carry Reports to Camp of Dissensions here much beyond the real Fact. We have a fair Prospect of some harmonious Measures & nothing shall be left undone on my Part to pursue & affect them. The late Publication by the Committee of Congress gives very great Dissatisfaction—indeed it must be truly wonderful that the two great Events of Trenton & Princeton are wholly unnoticed tho our Enemies date all their Misfortunes from that Period—& indeed it is equally astonishing that in such a Compilement the Name of the Commander in Chief shuld not be mentioned from one End to the other. I do not recollect any Instance of the like in History. I am Dear Sir, very sincerely Your most Obed. & Affecty Hbble Serv.
Jos: Reed.
